DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Allowable Subject Matter
1.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of records does not teach or suggest a system comprising:
“interacting with a group of small cell network equipment that are part of a
hybrid fiber coaxial infrastructure network, the interacting comprising:
receiving a performance indicator value from small cell network equipment of the group of small cell network equipment;
generating a ranking of values based on a comparison of the performance indicator value in relation to a group of performance indicator values; and
based on the performance indicator value and the ranking of values, sending an instruction to adjust an operating parameter associated with the group of small cell network equipment, wherein the group of small cell network equipment is configured to communicate according to a same cellular network communication protocol”

The closest prior art,
Ehsan et al. US Publication no. 2016/0157133 discloses a throttling mechanism for downlink transmission control
Hao et al. Publication no. US 2020/0367083 discloses technique for non-zero power beams in wireless systems
Mwanje et al. U.S. Patent no. 11,228,915 discloses distributed SON energy saving management in heterogeneous networks
	Wei et al. Publication no. US 2019/0141593. Method and related devices
for optimizing a mobile edge computing system
Xiong et al. U.S. Publication no. 2019/0313383. Flexible slot format
indication monitoring for new radio unlicensed communication
	Oyman US Publication no. 2019/0182741. Dynamic adaptation of maximum packet loss rate for single radio voice call continuity handover optimization using session description protocol
Bellamkonda et al. US Publication no. 2019/0261197. Contextualized network optimization
Either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see hitp://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Information regarding the status of an application may be obtained
from the Patent Center (EBC) at 866-217-9197 (toll-free).

DT
9/08/2022

/DZUNG D TRAN/
Primary Examiner, Art Unit 2637